COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 DANIEL A. RAMIREZ,                                           No. 08-12-00371-CV
                                              §
                       Appellant,                                 Appeal from
                                              §
 v.                                                           327th District Court
                                              §
 FIRST LIBERTY INSURANCE                                    of El Paso County, Texas
 CORPORATION,                                 §
                                                                 (TC # 2011-295)
                       Appellee.              §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 1ST DAY OF DECEMBER, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)